Name: Commission Regulation (EEC) No 1558/82 of 17 June 1982 amending Regulation (EEC) No 3191/80 on transitional measures concerning non-recovery of the variable slaughter premium for sheepmeat and goatmeat products exported from the Community
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 18 . 6 . 82 Official Journal of the European Communities No L 172/21 COMMISSION REGULATION (EEC) No 1558/82 of 17 June 1982 amending Regulation (EEC) No 3191/80 on transitional measures concerning non-recovery of the variable slaughter premium for sheepmeat and goatmeat products exported from the Community slaughter premium for sheep (J), as last amended by Regulation (EEC) No 1 238/82 (8), should be supple ­ mented ; Whereas the Management Committee for Sheep and Goats has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 11 95/82 (2), and in particular Article 33 thereof, Whereas Commission Regulation (EEC) No 31 91 /80 (3), as last amended by Regulation (EEC) No 1239/82 (4), specifies that, notwithstanding Article 9 (3) of Regulation (EEC) No 1837/80 , an amount equiva ­ lent to the variable premium shall not be charged when the products in question are exported from the Community ; whereas for economic reasons treatment as exports from the Community should be extended to the supplies listed in Article 5 of Commission Regula ­ tion (EEC) No 2730/79 (*), as last amended by Regula ­ tion (EEC) No 202/82 (6) ; whereas exemption from payment of an amount equivalent to the variable premium should therefore be extended to these supplies ; whereas exemption should also be extended to products contained in certain small consignments or travellers' personal luggage of a non-commercial character ; Whereas application of the victualling arrangements provided for in Article 26 of Regulation (EEC) No 2730/79 is incompatible with the purpose of this Regulation ; whereas it is not therefore appropriate to provide for non-recovery of the variable premium in respect of the supplies mentioned in the abovemen ­ tioned Article 26 ; Whereas, in the case of such supplies which do not entail recovery of an amount equivalent to that of the variable premium, the conditions for release of the security mentioned in Article 4 ( 1 ) of Commission Regulation (EEC) No 2661 /80 of 17 October 1980 laying down detailed rules for applying the variable Article 1 of Regulation (EEC) No 3191 /80 is hereby amended as follows : 1 . Paragraph 1 is supplemented as follows : 'or in the case of any of the supplies listed in Article 5 of Regulation (EEC) No 2730/79.' 2. Paragraph 2 is replaced by the following : ' 2 . In the case of products for which the amount laid down in Article 9 (3) of Regulation (EEC) No 1837/80 has not been charged, the security referred to in Article 4 (2) of Regulation (EEC) No 2661 /80 shall be released when proof has been furnished that the products have been imported into a non ­ member country or have reached one of the desti ­ nations listed in either Article 5 or Article 19b of Regulation (EEC) No 2730/79 . The proof shall be furnished in accordance with the provisions of Articles 11 , 19b or 20 of Regulation (EEC) No 2730/79 . Where such proof has not been furnished within the period laid down in respect of export refunds, the amount referred to in Article 4 ( 1 ) of Regula ­ tion (EEC) No 2661 /80 shall be charged.' 3 . The following paragraph 3 is added : ' 3 . In the case of products :  in small consignments of a non-commercial character within the meaning of Article 1 (2) of Council Directive 74/65 1 /EEC (2),  carried in travellers' luggage, up to the limits and under the conditions set out in Council Directive 69/ 169/EEC (3), as last amended by Directive 81 /933/EEC (4), (') OJ No L 183, 16 . 7 . 1980 , p . 1 . 2 OJ No L 140 , 20 . 5 . 1982, p . 22 . (3) OJ No L 332, 10 . 12 . 1980 , p . 14 . 0 OJ No L 143, 20 . 5. 1982, p . 12 . Ã 5) OJ No L 317, 12. 12 . 1979 , p . 1 . O OJ No L 21 , 29 . 1 . 1982, p . 23 . 0 OJ No L 276, 20 . 10 . 1980, p . 19 . (8) OJ No L 143 , 20 . 5 . 1982, p . 10 . No L 172/22 18 . 6 . 82Official Journal of the European Communities Article 2the amount referred to in Article 9 (3) of Regulation (EEC) No 1837/80 shall not be charged and the secu ­ rity required under Article 4 (2) of Regulation (EEC) No 2661 /80 shall not be lodged. This Regulation shall enter into force on the day of itspublication in the Official Journal of the European Communities. It shall apply with effect from 20 May 1982. (2) OJ No L 354, 30 . 12. 1974, p. 57. (3) OJ No L 133, 4. 6 . 1969 , p. 6 . (4) OJ No L 338 , 25. 11 . 1981 , p . 24.' This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 17 June 1982. For the Commission Poul DALSAGER Member of the Commission